RULEY, JUDGE:
On September 29, 1977, the respondent repaired, and in part, relocated Hollybush Road, a secondary road in Lincoln County, at a point where it adjoins or passes through property owned by the claimant. As a result of damage to the front yard of the claimant’s property, which the respondent neglected to repair, the claimant was obliged to incur expense in the sum of $100.00. In addition, the respondent madg a cut approximately half way through, and thereby killed, a black walnut tree upon the claimant’s property. It was neither shown nor claimed by the respondent that it was necessary to cut the tree. The claimant testified that the tree was approximately two and one-half feet in diameter and that its value was $200.00. For the *315foregoing reasons, it appears that an award to the claimant in the sum of $300.00 should be made.
Award of $300.00.